Citation Nr: 1727798	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee disability based on limitation of motion, prior to December 3, 2007, rated as 10 percent disabling for limitation of extension and 10 percent disabling for limitation of flexion.

2.  Entitlement to a rating in excess of 10 percent for left knee instability prior to April 1, 2008.

3.  Entitlement to service connection for a lumbar spine condition, to include as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for a right hip condition, to include as secondary to the service-connected left knee disability.

5.  Entitlement to service connection for a left hip condition, to include as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for a right knee condition, to include as secondary to the service-connected left knee disability.

7.  Entitlement to service connection for a right foot condition, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO), which continued a 10 percent rating for a left knee disability, granted a separate 10 percent rating for instability of the left knee, and denied entitlement to service connection for right knee, right foot, bilateral hip, and low back conditions.

After the Veteran perfected his appeal as to all of the aforementioned issues, a January 2008 rating decision increased the rating for traumatic arthritis of the left knee to 30 percent effective December 3, 2007.  

Subsequently, in February 2008, while these issues remained pending on appeal to the Board, the Veteran submitted a withdrawal of the claim of entitlement to a rating in excess of 30 percent for residuals of left knee surgery manifested as traumatic arthritis for the period from December 3, 2007.  

In April 2011, the Board dismissed the issue of an increased rating for a left knee disability since December 3, 2007.  The Board also remanded the issues of an increased rating for left knee instability and an increased rating for a left knee disability based on limitation of motion prior to December 3, 2007, as well as the service connection issues listed above, for additional development.

In February 2014, the Board denied a rating in excess of 10 percent for a left knee disability prior to December 3, 2007, and remanded the service connection issues for further development.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the issue of a rating in excess of 10 percent for his service connected left knee disability prior to December 3, 2007.  In a January 2015 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded the Board's decision that denied entitlement to an evaluation in excess of 10 percent for a left knee disability prior to December 3, 2007, for action consistent with the terms of the JMR.

The Board again denied the issue in a June 2015 decision, and the Veteran filed a timely appeal to the Court regarding the issue.  In a May 2016 JMR and Court Order, the Court vacated and remanded the Board's decision that denied entitlement to an evaluation in excess of 10 percent for a left knee disability prior to December 3, 2007, for action consistent with the terms of the JMR.

In September 2016, the Board remanded the increased rating issue for further development.

In an April 2017 rating decision, the Appeals Management Center (AMC) granted a separate 10 percent rating for limitation of flexion of the left knee, effective from September 14, 2005 to April 1, 2008.  As the April 2017 decision did not represent a total grant of benefits sought on appeal prior to December 3, 2007, the claim for increase prior to December 3, 2007, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Also in the April 2017 rating decision, the AMC granted a temporary total rating for a total knee replacement, effective from April 1, 2008, followed by a 30 percent rating under Diagnostic Code 5055, effective from June 1, 2009.  The AMC also discontinued all of the separate 10 percent ratings (under Diagnostic Codes 5257, 5260, and 5261), effective from April 1, 2008.  To date, there has been no disagreement with that action, so the issue of an increased rating after June 1, 2009, is not before the Board at this time.

The Board notes that both the April 2017 Supplemental Statement of the Case (SSOC) and a June 2017 Informal Hearing Presentation (IHP) addressed the issue of entitlement to a rating in excess of 30 percent from June 1, 2009, for residuals of a total left knee replacement.  However, as noted above, the Veteran expressly limited his appeal for higher ratings based on limitation of motion to the period prior to December 3, 2007, and the Board dismissed the appeal as to the period since December 3, 2007.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Accordingly, the matter currently on appeal is limited to the issue of entitlement to an increased evaluation for a left knee disability based on limitation of motion, prior to December 3, 2007.  Regarding the issue of a higher rating for instability, the Veteran did not similarly limit his appeal to a certain time period, so the rating assigned for instability prior to April 1, 2008, remains on appeal.  The issues have been recharacterized accordingly. 

To the extent that the May 2017 IHP can be construed as a notice of disagreement (NOD) with the April 2017 rating decision, the Board notes that, generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103 (f), 19.9(c) (2016).  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (a) (2016).  In this case, the AOJ provided the Veteran the VA Form 21-0958 with the April 2017 notice of the April 2017 rating decision with explicit instructions for the Veteran to file this form in order to express any dissatisfaction with the decision rendered.  Thus, the May 2017 IHP cannot constitute a valid NOD, and the matter of an increased rating since June 1, 2009, is not presently in appellate status and the Board can take no further action on the matter.  The Board informs the Veteran that if he is dissatisfied with the April 2017 rating decision, he must file an NOD on the standardized form provided by VA for the purpose of appealing that decision.

The issue of entitlement to service connection for a left hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 3, 2007, the Veteran's left knee disability manifested as x-ray evidence of arthritis; flexion limited to, at worst, 100 degrees; extension limited to, at worst, 5 degrees; painful motion; and frequent symptoms associated with dislocated or symptomatic removal of semilunar cartilage, including pain, crepitus, effusion, swelling, and cartilage damage; without objective evidence of ankylosis or impairment of the tibia and fibula.

2.  Prior to April 1, 2008, the Veteran's left knee disability manifested as no more than moderate instability.

3.  Prior to April 1, 2008, the Veterans left knee disability was also manifested by genu recurvatum with objective evidence of weakness and insecurity in weight-bearing.  

4.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine, right hip, right knee, and right foot conditions are causally related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2007, the criteria for a rating in excess of 10 percent for a left knee disability manifested by limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  Prior to December 3, 2007, the criteria for a rating in excess of 10 percent for a left knee disability manifested by limitation of extension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

3.  Prior to April 1, 2008, the criteria for a 20 percent rating, but not higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5257 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for genu recurvatum of the left knee were met prior to April 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5263 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a lumbar spine condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right hip condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right foot condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a lumbar spine condition, a right hip condition, a right knee condition, and a right foot condition is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the increased rating issues on appeal, VA's duty to notify was satisfied by way of October 2005 and March 2007 letters to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran and his family and friends.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, as pertinent to the issues decided herein, the Veteran was afforded VA examinations in October 2005 and December 2007 to determine the nature and severity of his service-connected left knee disability.  Additionally, a retrospective opinion regarding functional impairment was obtained in January 2017.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with the September 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the January 2017 examiner thoroughly reviewed the claims file and provided retrospective opinions regarding functional limitations due to pain and during flare-ups for the period prior to December 3, 2007.  

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.

In the present matter, the October 2005 and December 2007 examinations do not fully conform to the holding in Correia.  While this would ordinarily impose upon the Board a duty to remand the matter for an adequate VA examination, the Board draws attention to the fact that the Veteran underwent a total left knee replacement surgery in April 2008.  Because any contemporary testing of the Veteran's left knee would not accurately reflect the severity of his pre-total joint replacement knee disability, to the extent that the October 2005 and December 2007 VA examination reports do not fully comply with the holding in Correia, the Board finds that a remand to obtain an additional examination would serve no useful or meaningful purpose and would only result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board will proceed to consider the Veteran's claim based on the evidence of record notwithstanding the requirements of Correia v. McDonald.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Prior to December 3, 2007, the Veteran was in receipt of separate 10 percent ratings for limitation of flexion and limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Additionally, prior to April 1, 2008, the Veteran was in receipt of a 10 percent rating for slight left knee instability under Diagnostic Code 5257.  He seeks increased disability ratings.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

The Veteran was afforded a VA examination in October 2005.  The Veteran reported constant pain with constant stiffness, which increased as the day progressed.  He also reported swelling, increased after weight-bearing activities.  He denied the presence of heat, redness, or locking, although he did report constant instability.  His pain would worsen with walking, especially downhill, and after prolonged standing and any lifting or bending.  He described having flare-ups every month that lasted for one to two days, which consisted of severe pain to incapacitation at times.  

On examination, left knee extension was to 0 degrees, with pain, and flexion was measured at 100 degrees without pain and 110 degrees of total motion with pain present.  Following repetitive use, left knee flexion increased to 120 degrees, and range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The left knee was unstable to the anterior drawer test, and there was severe crepitus of the left knee.  The diagnosis was traumatic arthritis, with medial and lateral meniscectomies.  

A March 2006 VA new patient evaluation shows that the Veteran reported chronic left knee pain.  On examination, the left knee revealed mild swelling with no redness or heat.  The left knee lacked full extension "by a few degrees," and flexion was to 100 degrees with associated pain.  There was increased laxity to valgus and varus stress and moderate crepitation.  

An April 2006 VA treatment record shows that the Veteran was fitted for a knee brace due to "severe DJD left knee with multiple compartment collapse."  The Veteran's gait was described as "with pronounced genu varus on left."  On examination, genu varus was evident on the left, and there was no major laxity evident on manual force to the collateral ligaments or the ACL.  X-rays showed "pronounced narrowing of the medial compartment, with mild lateral subluxation of the tibia with respect to the distal femur," articular cartilage degeneration, and a trace joint effusion.  

An August 2006 MRI of the left knee showed severe DJD and an absence of much of the medial meniscus.  There were also tears in the lateral meniscus, the posterior cruciate ligament (PCL), and the anterior cruciate ligament (ACL), as well as a small joint effusion.  

A November 2006 VA treatment record shows mild swelling of the left knee, with decreased range of motion, moderate crepitation, and associated discomfort, without locking or acute tenderness.  

A December 2006 VA physical therapy note shows that the Veteran reported constant left knee pain at a level of 8/10.  Regarding functional status, the Veteran's ability to stand, sit, walk, squat, run, rise from chair, jump, and lift objects were all impaired.  Range of motion testing revealed flexion to 110 degrees and extension to 5 degrees.  Medial and anterior instability tests were positive.  Parapatellar tenderness was present with palpation over the entire joint line, and a minimal effusion was noted.  The assessment was chronic left knee derangement with severe DJD and soft tissue damage.  The examiner noted that "[g]iven the amount of degeneration, medial femoral subluxation and soft tissue damage at this time all that can be offered therapeutically is [home exercise program] for strengthening."  The examiner also indicated that the Veteran was using a specially ordered brace with good results and improved stability.  The Veteran was also issued a cane.

The Veteran was afforded a VA examination in December 2007.  He reported daily knee pain, which he described as "unrelenting" and of a severity of 7/10.  The Veteran denied locking, but he endorsed instability and swelling.  On examination, he had a positive anterior drawer test and Lachman test and a negative posterior drawer test and McMurray's test.  There was diffuse tenderness to palpation, which was most severe at his medial femoral condyle.  The knee was stable to varus and valgus stressing.  The examiner noted that a recent MRI of the left knee showed severe DJD in all three compartments with significant osteophytosis and that the majority of the medial and lateral meniscus had been removed through surgery.  The examiner also noted that the Veteran had a left ACL tear.  

The Board last remanded this claim in September 2016 in order to obtain a retroactive opinion regarding functional loss due to the Veteran's left knee disability prior to December 3, 2007.  Pursuant to the Board's September 2016 remand instructions, the Veteran was afforded a VA examination in January 2017.  The examiner noted a history of lateral instability, described as moderate on the left.  The examiner indicated that there was no history of recurrent subluxation.  The anterior instability test (Lachman test) and the posterior instability test (Posterior drawer test) revealed 1+ instability.  The examiner opined that functional loss prior to December 3, 2007, included impaired standing, sitting, walking, squatting, running, rising from chair, jumping, lifting objects, swelling, PCL tear, brace use for the left knee, left thigh muscle atrophy, and a constant limp.

C. Analysis

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the present case, higher ratings for limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  The flexion of the Veteran's left knee measured, at worst, as 100 degrees with pain, and extension measured, at worst, as 5 degrees.  Thus, the evidence shows the Veteran's greatest limitation of range of motion was 5 to 100 degrees, even considering additional limitation of motion due to pain.  In essence, neither limitation of flexion nor limitation of extension was compensable pursuant to Diagnostic Code 5260 or 5261 at any time prior to December 3, 2007.  

The Board notes that the Veteran's left knee disability was characterized by such symptoms as painful motion, crepitus, cartilage damage, swelling, stiffness, and effusion, which closely approximate the criteria for a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

However, the Board finds that the Veteran may not be assigned separate ratings under both DC 5260 (limitation of flexion) and DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5260 and DC 5261.  The Veteran's left knee disability has been manifested by joint swelling, crepitus, painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain, swelling, and crepitus as forms of limitation of motion; therefore, assigning separate ratings under DC 5260/DC 5261 and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

Similarly, as noted in the January 2015 and May 2016 JMRs, the record reflects an absence of much of the medial meniscus, tears in the lateral meniscus, and diagnoses of medial and lateral meniscectomies.  See August 2006 VA MRI Report; October 2005 VA Examination Report.  Thus, the parties agreed that the Board erred in its previous decisions by not adequately discussing whether a separate rating under Diagnostic Code 5259, pertaining to removal of the semilunar cartilage (meniscus), was warranted.  In the present case, the Board finds that assigning a separate rating under DC 5259 would constitute pyramiding for the same reasons discussed above.  See VAOGCPREC 9-98 (Aug. 14, 1998) (explaining that limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion).  

In VAOPGCPREC 9-98, VA's General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40 , 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The VA General Counsel opinion does not indicate that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further explained in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261. 

The Board finds that a separate 10 percent rating under Diagnostic Code 5259 is not warranted in the present case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id.  at 1742.  Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that the symptomatic residuals associated with the Veteran's medial and lateral meniscectomies are already compensated in the assigned 10 percent ratings discussed above under Diagnostic Codes 5260 and 5261, as well as the ratings for instability and genu recurvatum discussed below.  The record shows that the Veteran's knee disability is manifested by findings and symptoms which include arthritis, crepitus, swelling, instability, noncompensable limitation of motion, and functional loss due to pain and weakness.  These symptoms are already contemplated in ratings currently assigned under Diagnostic Codes 5257, 5260, 5261, and 5263. 

The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, at 261-62.  As the pain, stiffness, instability, and weakness attributed by the Veteran to the meniscectomies overlap with the symptomatology upon which the ratings under Diagnostic Codes 5257, 5260, 5261, and 5263 were based, the Board finds that assigning a separate compensable rating under Diagnostic Code 5259 would constitute pyramiding prohibited by 38 C.F.R. 4.14 because pain, limitation of motion (including stiffness), and weakness are already contemplated in the ratings assigned under Diagnostic Codes 5260 and 5261 for arthritis with painful limitation of motion.  See id. ; 38 C.F.R. § 4.14.  To assign the Veteran a separate rating under Diagnostic Code 5259 would compensate the Veteran twice for the same symptoms.  Moreover, the highest available rating under Diagnostic Code 5259 is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than the two 10 percent disability ratings currently assigned under Diagnostic Codes 5260 and 5261.

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 10 percent ratings under Diagnostic Codes 5260 and 5261 already contemplates the entirety of the Veteran's symptoms, including the Veteran's reports of pain, flare-ups, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran had no compensable limitation of flexion or extension, even on repetition.  See 38 C.F.R. 4.40.  Thus, the Veteran's compensable ratings under Diagnostic Codes 5260 and 5261 already take into account his functional loss due to pain and weakness, to include during flare-ups.

Moreover, even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, especially during flare-ups, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for limitation of motion (10 percent for limitation of flexion and 10 percent for limitation of extension).  In this regard, given the objective findings of limitation of flexion to, at worst, 100 degrees with pain, and extension to, at worst, 5 degrees, the preponderance of the evidence is against a finding that the Veteran's left knee disability resulted in disability comparable to limitation of knee flexion to 30 degrees, the criterion for a 20 percent evaluation under DC 5260, or limitation of knee extension to 15 degrees, the criterion for a 20 percent evaluation under DC 5261, even considering pain and other functional limitations during flare-ups.  For these reasons, the Board finds that higher ratings under DC 5010-5003, DC 5260, or DC 5261 are not possible.

Prior to April 1, 2008, the Veteran was also assigned a separate 10 percent disability rating for slight left knee instability under Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to ratings under DC 5257 because that 
Code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

After careful review of the evidentiary record, the Board concludes that an increased evaluation of 20 percent is warranted for moderate instability of the left knee prior to April 1, 2008.  The Veteran reported instability during the October 2005 VA examination, and the left knee was objectively unstable to the anterior drawer test.  Similarly, during a March 2006 VA new patient evaluation, there was increased laxity to valgus and varus stress, and a December 2006 VA physical therapy note shows positive medial and anterior instability tests.  During the December 2007 VA examination, the anterior drawer test and Lachman test were both positive.  Additionally, the record reflects that the Veteran regularly used a knee brace and cane for stability.  Thus, there was subjective and objective evidence of left knee instability.

However, the Board concludes that an evaluation in excess of 20 percent is not warranted for left knee instability.

As noted above, a maximum, 30 percent rating under the appropriate Diagnostic Code requires severe instability or subluxation of the Veteran's knee.  38 C.F.R. § 4.71(a), DC 5257.  While, as explained previously, the term "severe" is not quantified by the regulation, it is within the VA's responsibility to determine the application of such levels of disability.  See 38 C.F.R. § 4.6.  As such, the Board notes that a 30 percent rating, or severe instability, is the maximum rating award under the code for this disability, and represents that highest relative level of disability contemplated under this diagnostic code.  Therefore, due consideration must be made as to the relative severity such a rating contemplates with regards to the Veteran's left knee instability.  The Board finds that such severity is not demonstrated by the evidence of record.  

In this regard, during the April 2006 VA knee brace fitting, there was no major laxity evidence on manual force to the collateral ligaments or ACL.  Additionally, although instability testing was positive during the December 2007 VA examination, the left knee was stable to varus and valgus stressing.  This evidence precludes a finding that the Veteran's left knee instability was at the highest relative level of disability contemplated under Diagnostic Code 5257.  Accordingly, the Board finds that the Veteran's left knee instability was, at most, moderate, at all times prior to April 1, 2008.  

Diagnostic Code 5263 provides for a 10 percent rating for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  Here, a varus deformity of the left knee was noted in a March 1997 private treatment record, and it was subsequently documented throughout the appeal period.  A September 1998 private treatment record shows a progression of the left knee degenerative arthritis, and the physician indicated that the veteran was "developing more varus deformity of his knee."  A September 2005 private treatment record documents "a marked valgus to the left knee which does affect his gait."  A November 2005 private treatment record shows that the Veteran had an antalgic gait consistent with a prior knee and leg problem and a "constant limp, shifting his weight excessively away from the affected side."  An April 2006 VA treatment record shows a "pronounced genu varus on left."  A December 2006 VA treatment record shows decreased muscle strength on the left, and the Veteran was issued a cane.  On VA examination in December 2007, the Veteran was ambulating with forearm crutches and a knee brace, and there was some quad atrophy of his left quadriceps.  Private treatment records from March 2008 note a genu varum of the left knee, a "significant varus deformity of the left lower extremity," and observational gait analysis showed a "varus thrust with stance phase on the left knee."  The physician also noted that x-rays from the VA clinic showed "profound tricompartmental degenerative arthritis with a varus deformity."  An April 2009 private treatment record shows that the Veteran had an increased wear pattern over the medial side of his right shoe.  

This objective medical evidence is reflective of significant deformity and weakness of the left knee.  Moreover, the record reflects that the Veteran's varus deformity increased in severity as his left knee disability progressed, which indicates an acquired and/or traumatic condition.  In addition, the Board finds that the November 2005 and April 2009 findings of abnormal weight bearing may evidence insecurity in weight-bearing, and the record shows that the Veteran used a cane and crutches.  Therefore, separate consideration under Diagnostic Code 5263 is warranted and appropriate.  In light of the foregoing, the Board finds that prior to April 1, 2008, a separate 10 percent disability rating is warranted for the left knee under Diagnostic Code 5263.  This is the highest rating possible under this Diagnostic Code.

As noted above, the Veteran's left knee has been assigned a separate 20 percent rating for moderate instability prior to April 1, 2008.  In assigning a rating under DC 5263, the Board finds that 38 C.F.R. § 4.14, which notes that the evaluation of the same manifestations under various diagnoses is to be avoided, is not violated, as this is an entirely different manifestation than the degenerative disease described above.  Accordingly, a separate 10 percent rating, prior to April 1, 2008, for a genu varum deformity of the left knee is appropriate. 

The Board has also considered whether entitlement to a higher evaluation or separate evaluation is warranted under any other applicable DC.  The Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis) and 5262 (tibia and fibula, impairment of) are not applicable, as the presence of ankylosis of the right knee, mal- or nonunion of the tibia and/or fibula, have not been demonstrated.  There has been no finding of knee ankylosis, and the evidence clearly shows that the Veteran retains significant range of motion in his knee.  In addition, the evidence does not show impairment of the tibia or fibula.  The Board acknowledges that the Veteran reported using a knee brace; however, the evidence of record indicates that the brace was prescribed due to instability rather than due to any nonunion of the tibia and fibula.  Lacking any positive radiological evidence or a medical opinion for malunion or nonunion of the tibia and fibula, no higher rating is warranted under Diagnostic Code 5262.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating for limitation of flexion, a 10 percent disability rating for limitation of extension, a 10 percent disability rating for genu recurvatum, and a 20 percent disability rating for left knee instability.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his lumbar spine, right hip, right knee, and right foot conditions are due to his service-connected left knee disability.  Specifically, the Veteran asserts that his inability to use his left knee has caused overcompensation on his right side and an altered gait, which led to his current lumbar spine, right hip, right knee, and right foot conditions.  See July 2007 Notice of Disagreement.  

Having considered the record evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for lumbar spine, right hip, right knee, and right foot conditions as secondary to his service-connected left knee disability.

As an initial matter, the record shows diagnoses of lumbar degenerative disc disease, right foot sprain, right trochanteris bursitis, and right knee joint osteoarthritis.  See January 2015 VA Examination Report.  Thus, there is evidence of current low back, right foot, right hip, and right knee disabilities.  Additionally, the Veteran has a service-connected left knee disability. 

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's low back, right foot, right hip, and right knee conditions and their relationship to his service-connected left knee disability.

In a November 2005 letter, the Veteran's private physician opined that "[w]ith a reasonable degree of medical certainty it can be stated that [the Veteran's] low back pain is indeed associated with his prior lower leg injury."  The physician explained that the Veteran had prior knee surgery and a "long history of leg pain."  The physician indicated that the Veteran "has had a constant limp, shifting his weight excessively away from the effected [sic] side," and that "this kind of gait dysfunction often sets up asymmetric wear in the facet joints and sometimes the disk joints in the lower lumbar spine."  

In a June 2008 letter, another private physician opined that the Veteran's low back pain, right knee pain, and right foot pain stem from his left knee problems.  The physician explained that the Veteran underwent a left total knee arthroplasty in April 2008 and that during surgery, the "findings were consistent with preoperative X-rays demonstrating severe loss of bone due to his severe longstanding post-traumatic arthritis."  The physician further stated that the "[d]ue to the severity of his preoperative arthritis and the resulting effects upon ambulation, it is my professional opinion that his low back pain, right knee pain, and right foot pain stem from his left knee problems."  The physician further indicated that "[i]t is completely predictable that this longstanding gait alteration will exacerbate any other musculoskeletal complaints or diagnoses that he has."  

The Veteran was afforded a VA spine examination in June 2011.  The examiner diagnosed the Veteran with multilevel lumbar degenerative disk disease and opined that it was less likely as not related to the Veteran's issues with his knee.  In the rationale section of the report, the examiner indicated that "[w]hile the Veteran's left knee issues could have exacerbated his spine condition, I do not think that is his main issue by any means."  The examiner opined that it was not thought that the left knee disorder played a role in the development of multilevel DDD in the spine, although it was again stated that even if the left knee exacerbated the spine condition, such exacerbation was not to a significant degree.

In September 2012, the Veteran was afforded VA examinations to evaluate his hip, right foot, and right knee conditions; however, the examiner only offered nexus opinions with regard to direct service connection.  

In October 2012, the Veteran's claims file was transferred to a VA examiner for addendum opinions.  The examiner opined that it was less likely than not that the Veteran's hip, right leg, and foot conditions were caused or aggravated by his service-connected left knee condition because the September 2012 clinical findings demonstrated minimal symptomatology consistent with the natural progression of aging and the Veteran's body construct.  Regarding, the low back condition, the examiner expressed agreement with the June 2011 VA examiner that it was less likely than not that the Veteran's low back condition was due to his left knee disability.

The Veteran was afforded VA examinations in January 2015.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with lumbar degenerative disc disease and sacroiliitis and opined that the Veteran's current low back symptoms are at least as likely as not related to or due to his service-connected left knee disability because the Veteran "has chronically compensated for his left knee pain and disability by altering his gait pattern...[which] has predisposed him to SIJ pain and myofascial pain, resulting in lower back pain."  

The examiner also diagnosed the Veteran with right foot soft tissue injury/sprain and opined that the Veteran's current right foot symptoms are at least as likely as not related to or due to his service-connected left knee disability because the Veteran "has chronically compensated for his left knee pain and disability by offloading onto the right lower extremity...[which] has predisposed him to right foot pain."  

The examiner also diagnosed the Veteran with right trochanteris pain syndrome and trochanteric bursitis and opined that the Veteran's current right hip symptoms are at least as likely as not related to or due to his service-connected left knee disability because the Veteran "has chronically ambulated with an altered gait pattern to accommodate his left knee pain and disability...[which] has predisposed him to hip bursitis."  

The examiner also diagnosed the Veteran with right knee joint osteoarthritis and opined that the Veteran's current right knee symptoms are at least as likely as not related to or due to his service-connected left knee disability because the Veteran "has chronically compensated for his left knee pain and disability by offloading onto the right lower extremity... [which] has predisposed him to right knee pathology."  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, as discussed in the February 2014 Board remand, the June 2011 negative nexus opinion regarding the Veteran's low back condition is internally inconsistent, with no clear opinion as to the medical likelihood that the left knee disability aggravated the Veteran's spine disorder beyond its natural progression.  However, the October 2012 VA examiner provided an adequate rationale for the negative nexus opinions.  The two private physicians and the January 2015 VA examiner also provided adequate rationale for their positive nexus opinions.  The Board notes that it is not clear whether the treating physicians reviewed the Veteran's claims file.  However, the record reflects that they were familiar with the Veteran's medical history and that they did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims-file.  Thus, the opinions remain probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

That said, the Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and negative opinions put the evidence in relative equipoise as to whether the Veteran's lumbar spine, right hip, right knee, and right foot conditions are due to his service-connected left knee disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for lumbar spine, right hip, right knee, and right foot conditions is warranted, as secondary to the service-connected left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to December 3, 2007, a rating in excess of 10 percent for a left knee disability manifested by limitation of flexion is denied.  

Prior to December 3, 2007, a rating in excess of 10 percent for a left knee disability manifested by limitation of extension is denied.

Prior to April 1, 2008, a 20 percent rating, but not higher, for left knee instability is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Prior to April 1, 2008, a separate 10 percent rating for genu recurvatum of the left knee is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to service connection for a lumber spine condition, variously diagnosed as lumbar degenerative disc disease, is granted.  

Entitlement to service connection for a right hip condition, variously diagnosed as right trochanteris bursitis, is granted.

Entitlement to service connection for a right knee condition, variously diagnosed as right knee joint osteoarthritis, is granted.

Entitlement to service connection for a right foot condition, variously diagnosed as right foot sprain, is granted.


REMAND

As noted above, in February 2014, the Veteran's claim of entitlement to service connection for various conditions, to include a left hip condition, was remanded for further development, to include obtaining addendum opinions and readjudicating the Veteran's claim in a supplemental statement of the case (SSOC).

As directed by the Board, the Veteran underwent a VA examination January 2015.  However, the AOJ did not readjudicate the claim, nor did it issue an SSOC, as directed by the Board in its February 2014 remand instructions.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's previous remand directives.

Accordingly, the case is REMANDED for the following action:

Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for a left hip condition.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


